                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


JERRICA R. WILLIAMS, an Individual;

                      Plaintiff,                                    8:19CV61

        vs.
                                                                MEMORANDUM
WELLS FARGO BANK, N.A., Foreign                                  AND ORDER
Corporations Operating in Nebraska;
and WELLS FARGO & COMPANY,
Foreign Corporations Operating in
Nebraska;

                      Defendants.


       This matter is before the Court on the Motion to Compel Arbitration, ECF No. 12,

filed by Defendants Wells Fargo Bank, N.A., and Wells Fargo & Company. For the

reasons stated below, the Motion will be granted.

                                      BACKGROUND

       On February 6, 2019, Plaintiff Jerrica Williams filed the Complaint, ECF No. 1,

alleging her employers, Wells Fargo Bank, N.A., and Wells Fargo & Company

(collectively, Wells Fargo), discriminated against her on the bases of race and sex in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (Title VII), and the

Nebraska Fair Employment Practices Act, Neb. Rev. Stat. § 48-1104 (NFEPA). Williams

also asserted a claim for breach of contract against Wells Fargo based on the allegation

that she reasonably expected to be treated fairly but Wells Fargo provided white

employees certain accommodations that she was denied.

       When Williams accepted at-will employment with Wells Fargo, she signed the

Wells Fargo Mutual Arbitration Agreement, ECF No. 14-1, wherein she agreed that
certain legal claims would be resolved by final and binding arbitration. Accordingly, on

March 4, 2019, Wells Fargo filed the pending Motion to Compel Arbitration under Rule

12(b)(6) of the Federal Rules of Civil Procedure. Wells Fargo asks the Court to dismiss

Williams’s action, with prejudice, or to stay the case pending initiation of arbitration

proceedings. Williams did not respond to the Motion.

                                STANDARD OF REVIEW

       Motions to compel arbitration may be submitted under Rule 12(b)(6) or Rule 56,

but they “must ultimately ‘be treated as one for summary judgment under Rule 56.”” City

of Benkelman v. Baseline Eng’g Corp., 867 F.3d 875, 882 (8th Cir. 2017) (quoting Fed.

R. Civ. P. 12(d)).

       “Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, presents no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Garrison v. ConAgra Foods

Packaged Foods, LLC, 833 F.3d 881, 884 (8th Cir. 2016) (citing Fed. R. Civ. P. 56(c)).

In reviewing a motion for summary judgment, the Court will view “the record in the light

most favorable to the nonmoving party . . . drawing all reasonable inferences in that

party’s favor.” Whitney v. Guys, Inc., 826 F.3d 1074, 1076 (8th Cir. 2016) (citing Hitt v.

Harsco Corp., 356 F.3d 920, 923–24 (8th Cir. 2004)).

                                      DISCUSSION

       “Two questions are pertinent when [considering] . . . a motion to compel arbitration:

(1) whether the parties entered a valid arbitration agreement, and, (2) if so, whether the

parties’ particular ‘dispute falls within the scope of the arbitration agreement.’” Parm v.

Bluestem Brands, Inc., 898 F.3d 869, 873 (8th Cir. 2018) (quoting Unison Co. v. Juhl

                                             2
Energy Dev., Inc., 789 F.3d 816, 818 (8th Cir. 2015)). Arbitration is a matter of contract,

and “where a valid arbitration agreement exists, [courts] must liberally construe it,

resolving any doubts in favor of arbitration . . . .” Id. (internal quotations omitted).

       Wells Fargo produced a copy of the Mutual Arbitration Agreement signed by

Williams who does not challenge its validity. The scope of that agreement includes claims

by Williams against Wells Fargo “for discrimination, harassment, retaliation, tortious

conduct, wrongful discharge, breach of contract, promissory estoppel, . . . or claims for

violations of any federal, state, or local statute, regulation, or common law, including, but

not limited to, Title VII of the Civil Rights Act of 1964 . . . .” ECF No. 14-1, Page ID 34.

Therefore, according to the undisputed evidence, Williams’s discrimination and breach-

of-contract claims are within the scope of a valid arbitration agreement. See McNamara

v. Yellow Transp., Inc., 570 F.3d 950, 957 (8th Cir. 2009) (“[W]e have recognized the

permissibility of subjecting employment-related civil rights claims to arbitration.”) (citing

Patterson v. Tenet Healthcare, Inc., 113 F.3d 832, 837-38 (8th Cir. 1997) (holding Title

VII claims could be subject to arbitration).

       As such, Wells Fargo asks the Court to dismiss this action, with prejudice, or stay

the case. “The [Federal Arbitration Act] generally requires a federal district court to stay

an action pending an arbitration, rather than to dismiss it.” Green v. SuperShuttle Intern.,

Inc., 653 F.3d 766, 779 (8th Cir. 2011) (citing 9 U.S.C. § 3) (stating the district court “shall

. . . stay the trial of the action until such arbitration has been had in accordance with the

terms of the agreement”). In Green, however, the court recognized that district courts

sometimes rely upon “a judicially-created exception to the general rule which indicates

district courts may, in their discretion, dismiss an action rather than stay it where it is clear

                                               3
the entire controversy between the parties will be resolved by arbitration.” Id. at 669-70;

see also Seldin v. Seldin, 879 F.3d 269, 272 (8th Cir. 2018) (“The appropriate procedure

would have been for the district court to stay or dismiss the case . . . pending arbitration.”);

McLeod v. Gen. Mills, Inc., 856 F.3d 1160, 1168 (8th Cir. 2017) (“The district court may

decide whether to stay this action or dismiss it pending resolution of the arbitrations.”)

(citing Unison Co., 789 F.3d at 821); but see Unison Co., 789 F.3d at 821 (Shepherd, J.,

concurring) (stating “section 3 of the Federal Arbitration Act unambiguously directs a

district court to stay an action and does not give a district court the discretion to dismiss

an action”).

       Because it is clear the entire controversy between the parties is subject to, and

must be resolved by, arbitration, the Court will dismiss this action, without prejudice.

       IT IS ORDERED:

       1.      The Motion to Compel Arbitration, ECF No. 12, filed by Defendants Wells
               Fargo Bank, N.A., and Wells Fargo & Company, is granted;

       2.      This action is dismissed, without prejudice; and

       3.      A separate judgment will be entered.


       Dated this 28th day of March 2019.


                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge




                                               4
